Name: Council Regulation (EC) No 3235/94 of 20 December 1994 amending, as a result of the accession of Austria, Finland and Sweden, certain regulations in the agricultural sector providing for part-financing of certain measures in favour of the new Member States
 Type: Regulation
 Subject Matter: information technology and data processing;  financing and investment;  management;  economic policy;  European construction; NA
 Date Published: nan

 Avis juridique important|31994R3235Council Regulation (EC) No 3235/94 of 20 December 1994 amending, as a result of the accession of Austria, Finland and Sweden, certain regulations in the agricultural sector providing for part-financing of certain measures in favour of the new Member States Official Journal L 338 , 28/12/1994 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 65 P. 0095 Swedish special edition: Chapter 3 Volume 65 P. 0095 COUNCIL REGULATION (EC) No 3235/94 of 20 December 1994 amending, as a result of the accession of Austria, Finland and Sweden, certain regulations in the agricultural sector providing for part-financing of certain measures in favour of the new Member StatesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of 1994, and in particular Article 150 (3) thereof,Whereas, in order to allow the new Member States to benefit from Community part-financing of certain measures regarding the monitoring of agricultural expenditure, it is appropriate to adapt certain provisions of Council Regulations (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (1), (EEC) No 307/91 of 4 February 1991 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (2), (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (3) and (EC) No 165/94 of 24 January 1994 concerning the co-financing by the Community of remote-sensing checks (4);Whereas the conditions relating to the grant of Community co-financing provided for in the above Regulations should be specified, in particular the duration, the total annual amount, the rate of assistance and the distribution percentage between Member States,HAS ADOPTED THIS REGULATION:Article 1 1. Regulation (EEC) No 4045/89 is hereby amended as follows:(a) in Article 12, 'in Articles 13, 14 and 15`, shall be replaced by 'in Articles 13, 14, 15 and 16a`;(b) the following Article shall be inserted:'Article 16aThe Community shall contribute towards the expenditure referred to in Articles 13, 14 and 15 incurred by Austria, Finland and Sweden over a period of three years from 1 January 1995, at the rate of 50 %, without distinguishing between the type of expenditure, up to a maximum annual amount of ECU 360 000 for each of those States.`2. Regulation (EEC) No 307/91 is hereby amended as follows:(a) the following paragraph shall be added after Article 1 (1):'1a. For Austria, Finland and Sweden the Community financial contribution shall be 50 % for a period of three years from 1 January 1995, up to a maximum annual amount of ECU 125 000 for Finland and ECU 250 000 for Austria and Sweden.`;(b) the following paragraph shall be added after Article 2 (1):'1a. For Austria, Finland and Sweden, the Community financial contribution shall be 50 % for a period of three years from 1 January 1995, up to a maximum annual amount of ECU 125 000 for Finland and ECU 250 000 for Austria and Sweden.`3. In Article 10 (2) of Regulation (EEC) No 3508/92 the second subparagraph shall be replaced by the following two subparagraphs:'However, for Austria, Finland and Sweden the Community's financial contribution shall be granted for a period of three years from 1 January 1995, within the limits of the appropriations available.The total amount shall be shared among the Member States as follows:for 1995:>TABLE>for 1996 and 1997:>TABLE>`4. The table in the Annex to Regulation (EC) No 165/94 is hereby replaced by the following table:'The proportion referred to in Article 1 (2) from 1 January 1995:>TABLE>`.Article 2 This Regulation shall enter into force on the same date as the 1994 Accession Treaty.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1994.For the CouncilThe PresidentJ. BORCHERT(1) OJ No L 388, 30. 12. 1989, p. 18. Regulation as amended by Regulation (EEC) No 1863/90 (OJ No 170, 3. 7. 1990, p. 23).(2) OJ No L 37, 9. 2. 1991, p. 5.(3) OJ No L 355, 5. 12. 1992, p. 1. Regulation as amended by Regulation (EC) No 165/94 (OJ No L 24, 29. 1. 1994, p. 6).(4) OJ No L 24, 29. 1. 1994, p. 6.